Title: To Benjamin Franklin from ——— Dumoulin, 23 October 1778
From: Dumoulin, ——
To: Franklin, Benjamin


Monsieur,
Paris 23. 8bre 1778
Madame la Comtesse De chateaurenault, belle mere de M. le Comte D’Estaing desirerait avoir l’honneur de vous voir, permettés moy d’avoir celuy de vous demander, si elle vous trouvera chés vous, demain L’aprés midy, à cinq heures. Je suis avec respect, Monsieur, Votre trés humble et trés obeissant serviteur
Dumoulin
Monsieur Franklin
 
Notation: Dumoulin Paris 23. 8bre 1778.
